Brotles, C. J.
1. The petition, properly construed as a. whole and most strongly against the petitioner, clearly shows that the plaintiff, by the exercise of ordinary care, could have avoided the injury sued for.
(a) General allegations in a petition that the plaintiff could not have avoided the consequences of the defendant’s negligence by the exercise of ordinary care must yield, on demurrer, to the particular facts set forth, where inferences from such facts are necessarily to be drawn contradictory of the general allegations. Moore v. Seaboard Air-Line Ry. Co., 30 Ga. App. 466 (4) (118 S. E. 471).
2. Under the above-stated ruling the court did not err in dismissing the suit, on general demurrer.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.

Beall & Beall, for plaintiff.
Griffith & Matthews, Maddox, Matthews & Owens, for defendant.